Exhibit 10.28
AGREEMENT
 
THIS AGREEMENT (the “Agreement”) is made as of this 31st day of July, 2009, by
and between Foundation Coal Corporation (“Foundation Coal”) and James F. Roberts
(“Executive”).
 
WHEREAS, Alpha Natural Resources, Inc. (“Alpha”), has entered into a Merger
Agreement with the indirect parent company of Foundation Coal, Foundation Coal
Holdings, Inc. (“Foundation”), dated May 11, 2009 (the “Merger Agreement”),
pursuant to which Alpha is to merge with and into Foundation (the “Merger”),
with Foundation as the surviving corporation and Foundation changing its name to
"Alpha Natural Resources, Inc." (the "Company"), and thereafter, Foundation Coal
being merged into the Company, with the Company as the surviving entity;
 
WHEREAS, it is anticipated that the Merger will be finalized and effectuated in
the future (“Closing”) at a date on or around July 31, 2009 (“Closing Date”);
 
WHEREAS, the Merger Agreement contemplates that the Executive's position as
Foundation's Chief Executive Officer will terminate at the effective time of the
Merger;
 
WHEREAS, Foundation Coal employs Executive pursuant to the terms and conditions
set forth in that certain Employment Agreement, dated as of January 1, 2009 (the
“Employment Agreement”), which provides for certain payments and benefits in the
event that the Executive's employment is terminated under certain circumstances;
 
WHEREAS, the Executive and Foundation Coal acknowledge and agree that the
termination of Executive's employment and his position as Chief Executive
Officer would give rise to Executive's involuntary termination without “Cause”
(as defined in the Employment Agreement), with severance payments and benefits
to be provided to Executive in accordance with the terms of the Executive's
Employment Agreement;
 
WHEREAS, Foundation Coal desires to involuntarily terminate the Executive's
employment and his position as Chief Executive Officer of Foundation effective
upon the consummation of the Closing (“Date of Termination”) under the terms and
conditions provided herein; and
 
WHEREAS, Foundation Coal sponsors the Foundation Coal Salaried and
Non-Represented Hourly Severance Plan, as amended, which provides for certain
payments and benefits in the event that the Executive's employment is terminated
under certain circumstances, so long as the Executive executes and does not
revoke a release of claims.  
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, IT IS HEREBY AGREED by and between the Executive and Foundation
Coal as follows:
 
1. (a)           The Executive, for and in consideration of the commitments of
Foundation Coal, as set forth in this Agreement, and intending to be legally
bound, does hereby REMISE, RELEASE AND FOREVER DISCHARGE Foundation, Foundation
Coal, and their respective parents, subsidiaries and affiliates, and their
respective present or former officers, directors, shareholders, employees,
attorneys and agents, and its and their respective successors, assigns, heirs,
executors, and administrators and the current and former trustees or
administrators of any pension or other benefit plan applicable to the employees
or former employees of Foundation Coal (collectively, “Releasees”) from all
causes of action, suits, debts, claims and demands whatsoever in law or in
equity, which the Executive ever had, now has, or hereafter may have, whether
known or unknown, or which the Executive's heirs, executors, or administrators
may have, by reason of any matter, cause or thing whatsoever, from any time
prior to the date of this Agreement, and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
the Executive's position as Foundation's Chief Executive Officer, any right to
severance payments or benefits under Executive's Employment Agreement, the terms
and conditions of the employment relationship, and the termination of the
employment relationship, including, but not limited to, any claims arising under
the Age Discrimination in Employment Act, the Older Workers Benefit Protection
Act, Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act, the Employee Retirement Income Security Act of 1974, the Family Medical
Leave Act, and any other claims under any federal, state or local common law,
statutory, or regulatory provision, now or hereafter recognized, and any claims
for attorneys' fees and costs; provided, however, that nothing contained herein
shall be deemed to be a release of the obligations of Foundation Coal under this
Agreement.  This Agreement is effective without regard to the legal nature of
the claims raised and without regard to whether any such claims are based upon
tort, equity, implied or express contract or discrimination of any sort.
 
(b) To the fullest extent permitted by law, and subject to the provisions of
paragraphs 8 and 10 of this Agreement, the Executive represents and affirms that
the Executive has not filed or caused to be filed on the Executive's behalf any
charge, complaint or claim for relief against any Releasee and, to the best of
the Executive's knowledge and belief, no outstanding charges, complaints or
claims for relief have been filed or asserted against any Releasee on the
Executive's behalf; and the Executive has not reported any improper, unethical
or illegal conduct or activities to any supervisor, manager, department head,
human resources representative, agent or other representative of any Releasee,
to any member of  any Releasee's legal or compliance departments, or to the
ethics hotline, and has no knowledge of any such improper, unethical or illegal
conduct or activities.  In the event that there is outstanding any such charge,
complaint or claim for relief, Executive agrees to seek its immediate withdrawal
and dismissal with prejudice.  In the event that for any reason said charge,
complaint or claim for relief cannot be withdrawn, Executive shall not
voluntarily testify, provide documents or otherwise participate in any
investigation or litigation arising therefrom or associated therewith and shall
execute such other papers or documents as Foundation Coal’s counsel determines
may be necessary to have said charge, complaint or claim for relief dismissed
with prejudice.  Nothing herein shall prevent Executive from testifying in any
cause of action when required to do so by process of law.  Executive shall
promptly inform the Company if called upon to testify.
 
(c) Executive does not waive any right to file a charge with the Equal
Employment Opportunity Commission (“EEOC”) or participate in an investigation or
proceeding conducted by the EEOC, but explicitly waives any right to file a
personal lawsuit or receive monetary damages that the EEOC might recover if said
charge results in an EEOC lawsuit against the Releasees.
 

--------------------------------------------------------------------------------


 
(d) Foundation Coal, for and in consideration of the commitments of Executive as
set forth in this Agreement, and intending to be legally bound, does hereby
REMISE, RELEASE AND FOREVER DISCHARGE Executive, his heirs, executors,
administrators and assigns from all causes of action, suits, debts, claims and
demands whatsoever in law or in equity, which Foundation Coal ever had, now has,
or hereafter may have, whether known or unknown by reason of any matter, cause
or thing whatsoever, from any time prior to the date of this Agreement, and
particularly, but without limitation of the foregoing general terms, any claims
arising from or relating in any way to the Executive's position as Foundation’s
Chief Executive Officer, the terms and conditions of the employment
relationship, and the termination of the employment relationship, and any other
claims under any federal, state or local common law, statutory, or regulatory
provision, now or hereafter recognized, and any claims for attorneys' fees and
costs; provided, however, that this release shall not include any claims or
causes of action arising out of, based upon or attributable to (i) Executive's
commission of any improper act from which he derived an improper personal
benefit which act and benefit are not actually known to Foundation Coal as of
the date it executes this Agreement and/or (ii) Executive's commission of any
act of intentional misconduct, including any fraudulent act.  This Agreement is
effective without regard to the legal nature of the claims raised and without
regard to whether any such claims are based upon tort, equity, implied or
express contract or discrimination of any sort.
 
2. In consideration of Foundation Coal’s agreements as set forth herein, the
Executive agrees to comply with the limitations described in Article 8 and
Article 9 of the Employment Agreement which are expressly incorporated herein
and which the Executive expressly acknowledges apply to, and are for the
protection of, the business and interests of Foundation Coal, any successor,
assign, transferee or surviving entity, and all other Releasees.
 
3. The Executive further agrees that the Executive will not disparage or subvert
any Releasee, or make any statement reflecting negatively on any Releasee,
including, but not limited to, on any matters relating to the operation or
management of any Releasee, the Executive's position as Chief Executive Officer
of Foundation and the termination of the Executive's position as Chief Executive
Officer of Foundation, irrespective of the truthfulness or falsity of such
statement.
 
4. Foundation Coal agrees to pay or provide to or for the Executive the
following payments and benefits:
 
(a)           Regardless of whether the Executive signs and does not revoke this
Agreement, the Executive will receive the following:


i.  
All base salary earned, accrued or owing to the Executive through the Date of
Termination (less all applicable withholdings), payable with Executive’s final
paycheck as Chief Executive Officer of Foundation in accordance with the
Company's established payroll practices.

 
ii.  
Reimbursement for any unreimbursed business expenses properly incurred by the
Executive prior to the Date of Termination, in accordance with the Company's
business expense reimbursement policies.

 
iii.  
Such employee benefits, including, but not limited to, any supplemental
executive retirement plan, retiree medical plan or pension plan, as to which
Executive may be entitled pursuant to Foundation Coal employee benefit plans
(other than annual bonus plans and the Foundation Coal Salaried and
Non-Represented Hourly Severance Plan) in which Executive participates as of the
Date of Termination, subject to the terms and conditions of such employee
benefit plans.

 

--------------------------------------------------------------------------------


 
(b)           Additionally, in consideration for the Executive's promises, as
set forth herein, Foundation Coal agrees to pay or provide to or for the
Executive, provided Executive executes this Agreement without revocation and
subject to Executive’s continued compliance with the provisions of Article 8 and
Article 9 of the Employment Agreement, which are expressly incorporated herein,
$2,898,000, payable in equal bi-monthly installments over a period of nine (9)
months following the Date of Termination, in accordance with the Company’s usual
payroll practices; provided that the aggregate amount set forth in this
paragraph 4(b) shall be reduced, but not below zero, by the present value of any
other cash severance or cash termination benefits payable to Executive under any
other plans, programs or arrangements of the Company or its affiliates,
including, without limitation, the Foundation Coal Salaried and Non-Represented
Hourly Severance Plan or any other severance plan of the Company in which
Executive is entitled to participate; and
 
(c) The amount due under the Foundation Coal Salaried and Non-Represented Hourly
Severance Plan is subject to, and payable in accordance with, the terms of that
Plan, including, but not limited to, the execution and non-revocation of this
release;
 
(d) A lump sum payment equal to $422,625, payable with Executive's final pay
check as Chief Executive Officer of Foundation in accordance with Foundation
Coal’s established payroll practices; and
 
(e) Except as otherwise specifically provided in this Agreement, all cash
payments and/or reimbursements to be made pursuant to paragraphs 4(a) and 4(d)
of this Agreement shall be made by the Company to the Executive no later than 60
days after the Date of Termination.
 
5. Except as specifically set forth in this Agreement or the Merger Agreement,
it is expressly agreed and understood that Releasees do not have, and will not
have, any obligations to provide the Executive at any time in the future with
any payments, benefits or considerations other than those recited in this
Agreement, those recited in the Merger Agreement, and those required by law.
 
6. The Executive understands and agrees that the payments, benefits and
agreements provided in this Agreement are being provided to him in consideration
for the Executive's acceptance and execution of, and in reliance upon the
Executive's representations in, this Agreement.
 

--------------------------------------------------------------------------------


 
7. The Executive acknowledges and agrees that, except as expressly stated herein
and for Article 11 and Sections (b), (e), (f), (g), (h), (i), (l) and (m) of
Article 12 of the Employment Agreement, this Agreement supersedes and replaces
the Employment Agreement.  To the extent the Executive has entered into any
other enforceable written agreement with any Releasee that contains provisions
that are outside the scope of this Agreement and are not in direct conflict with
the provisions in this Agreement, the terms in this Agreement shall not
supersede, but shall be in addition to, any other such agreement.  Except as set
forth expressly herein, no promises or representations have been made to the
Executive in connection with the termination of the Executive's Employment
Agreement, or the terms of this Agreement.
 
8. Nothing in this Agreement shall prohibit or restrict the Executive from:  (i)
making any disclosure of information required by law; (ii) providing information
to, or testifying or otherwise assisting in any investigation or proceeding
brought by, any federal regulatory or law enforcement agency or legislative
body, any self-regulatory organization, or Foundation Coal’s designated legal,
compliance or human resources officers; or (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization.
 
9. The parties agree and acknowledge that the agreement by Foundation Coal
described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to the Executive.
 
10. The Executive agrees and recognizes that should the Executive breach his
ongoing obligations or covenants set forth in Articles 8 and 9 of the Employment
Agreement, Foundation Coal and any successor, assign, transferee or surviving
entity will have no further obligation to provide the Executive with the
consideration set forth in paragraph 4(b) of this Agreement.  Notwithstanding
the foregoing, in the event Foundation Coal or any successor, assign, transferee
or surviving entity fails to perform any material obligation under this
Agreement, including, without limitation, the failure of Foundation Coal or any
successor, assign, transferee or surviving entity to make timely payments of
monies due to Executive hereunder, this Agreement shall be null and void and the
Executive shall have the right to pursue any and all appropriate relief for any
such failure, including monetary damages, attorneys' fees and costs; provided,
that (i) the Executive has notified Foundation Coal, or any successor, assign,
transferee or surviving entity, in writing within thirty (30) days of the date
of the failure of Foundation Coal or any successor or assignee to perform such
material obligation and (ii) such failure remains uncorrected and/or uncontested
by Foundation Coal or any successor, assign, transferee or surviving entity for
fifteen (15) days following the date of such notice.
 

--------------------------------------------------------------------------------


 
11. To the maximum extent permitted by Foundation Coal’s certificate of
incorporation, as amended (or  any successor, assign, transferee or surviving
entity, as applicable), and law, Foundation Coal (or, if applicable,  or any
successor, assign, transferee or surviving entity) shall indemnify the Executive
in his current and former capacities as an officer, director or manager of
Foundation and its subsidiaries and hold him harmless from any cost, attorneys'
fees, expense or liability arising out of Executive's performing of services for
Foundation and its subsidiaries. Foundation Coal further agrees that the
Executive shall be indemnified and held harmless to the fullest extent permitted
or authorized by applicable law against any and all taxes, interest or penalties
imposed on the Executive with respect to any violation of Section 409A occurring
in connection with any payment made by Foundation Coal to the Executive,
including payments made pursuant to the Agreement or any employee benefit plan
or other compensatory arrangement of Foundation Coal in which the Executive is a
participant, and such indemnification shall continue as to the Executive even if
he has ceased to be a director, employee or agent of Foundation and shall inure
to the benefit of the Executive’s heirs, executors and administrators.  If a
payment is required to be made by Foundation Coal to the Executive with respect
to a violation of Section 409A, Foundation Coal shall make such payment no later
than the end of the Executive's taxable year following the Executive's taxable
year in which the Executive remits the related taxes.
 
12. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the State of
Maryland.
 
13. The provisions of this Agreement will be administered, interpreted and
construed in a manner intended to comply with Section 409A of the Internal
Revenue Code (“Section 409A”), the regulations issued thereunder or any
exception thereto (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed).
 
(a) For purposes of Section 409A, each payment shall be treated as a separate
payment.  Each payment under this Agreement is intended to be excepted from
Section 409A to the maximum extent provided under Section 409A as follows: (i)
each payment that is scheduled to be made within the applicable 2½ month period
specified in Treas. Reg. § 1.409A-1(b)(4) is intended to be excepted under the
short-term deferral exception as specified in Treas. Reg. § 1.409A-1(b)(4); (ii)
post-termination medical benefits, if any, are intended to be excepted under the
medical benefits exception as specified in Treas. Reg. § 1.409A-1(b)(9)(v)(B),
and (iii) each payment that is not otherwise excepted under the short-term
deferral exception or medical benefits exception is intended to be excepted
under the involuntary pay exception as specified in Treas. Reg. §
1.409A-1(b)(9)(iii).  The Executive shall have no right to designate the date of
any payment under this Agreement.
 
(b) With respect to payments subject to Section 409A of the Internal Revenue
Code (and not excepted therefrom), if any, it is intended that each payment is
paid on a permissible distribution event and at a specified time consistent with
Section 409A of the Internal Revenue Code.  Notwithstanding any provision of
this Agreement to the contrary, to the extent that a payment hereunder is
subject to Section 409A of the Internal Revenue Code (and not excepted
therefrom) and payable on account or a termination of employment, such payment
shall be delayed for a period of six months after the date of termination of
employment (or, if earlier, the death of the Executive).  Any payment that would
otherwise have been due or owing during such six-month period will be paid
immediately following the end of the six-month period in the month following the
month containing the six (6) month anniversary of the date of termination of
employment.
 

--------------------------------------------------------------------------------


 
(c) For purposes of the Agreement, the Executive shall be considered to have
experienced a termination of employment only if the Executive has separated from
service with Foundation Coal (or any successor, assign, transferee or surviving
entity) and all of its controlled group members within the meaning of Section
409A of the Internal Revenue Code.  For purposes hereof, the determination of
controlled group members shall be made pursuant to the provisions of Section
414(b) and 414(c) of the Internal Revenue Code; provided that the language “at
least 50 percent” shall be used instead of “at least 80 percent” in each place
it appears in Section 1563(a)(1),(2) and (3) of the Internal Revenue Code and
Treas. Reg. § 1.414(c)-2.  Whether the Executive has separated from service will
be determined based on all of the facts and circumstances and in accordance with
the guidance issued under Section 409A of the Internal Revenue Code.
 
(d) Notwithstanding the foregoing or any provision of this Agreement to the
contrary, Foundation Coal or any successor, assign, transferee or surviving
entity  may at any time (after consultation with the Executive) modify or amend
the provisions of this Agreement or take any other action, to the extent
necessary or advisable to conform the provisions of this Agreement or the
benefits provided thereunder with Section 409A of the Internal Revenue Code, the
regulations issued thereunder or an exception thereto.
 
14. The parties agree that this Agreement shall be deemed to have been made and
entered into in Linthicum Heights, Maryland.  Jurisdiction and venue in any
proceeding by Foundation Coal, or any successor, assign, transferee or surviving
entity or Executive to enforce their rights hereunder is specifically limited to
any court geographically located in Maryland.
 
15. The Executive certifies and acknowledges as follows:
 
(a) That the Executive has read the terms of this Agreement, and that the
Executive understands its terms and effects, including the fact that the
Executive has agreed to RELEASE AND FOREVER DISCHARGE the Releasees from any
legal action arising out of the Executive's employment relationship with
Foundation Coal; and
 
(b) That the Executive has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which the Executive
acknowledges is adequate and satisfactory to him and which the Executive
acknowledges is in addition to any other benefits to which the Executive is
otherwise entitled; and
 
(c) That the Executive has been and is hereby advised in writing to consult with
an attorney prior to signing this Agreement; and
 
(d) That the Executive does not waive rights or claims that may arise after the
date this Agreement is executed; and
 
(e) That Foundation Coal has provided Executive with a period of twenty-one (21)
days within which to consider this Agreement, and that the Executive has signed
on the date indicated below after concluding that this Agreement is satisfactory
to Executive; and
 

--------------------------------------------------------------------------------


 
(f) The Executive acknowledges that this Agreement may be revoked by him within
seven (7) days after execution, and it shall not become effective until the
expiration of such seven (7) day revocation period.  In the event of a timely
revocation by the Executive, this Agreement will be deemed null and void and
Foundation Coal and any successor, assign, transferee or surviving entity , and
any affiliate thereof, will have no obligations hereunder.
 
(g) This Agreement shall be null and void in its entirety if the Merger is not
effectuated at a Closing.  A successful Closing is a condition precedent to this
Agreement.
 
(h) The Executive agrees that this Agreement, including but not limited to the
provisions of paragraph 2 of this Agreement, shall inure to the benefit of the
successors and legal representatives of Foundation Coal.  The Executive agrees
that Foundation Coal or the Company may only assign or transfer this Agreement
and the restrictions contained therein to an affiliate of either Foundation Coal
or the Company, including but not limited to the provisions of paragraph 2 of
this Agreement, and agrees to be obligated by this Agreement and said
restrictions insofar as they apply to any such successor, assign, transferee or
surviving entity.  Executive agrees that Executive may not assign or transfer
this Agreement.
 
(i) It is a condition precedent that this Agreement be executed in conjunction
with the Closing and on the Closing Date to be effective and binding against and
to be performed by the Company, as Foundation Coal’s successor, and it is
further acknowledged by Executive that the Company, as successor to Foundation
Coal, shall have all the rights and benefits of Foundation Coal under this
Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 

--------------------------------------------------------------------------------


 
Intending to be legally bound hereby, the Executive and Foundation Coal executed
the foregoing Agreement this 31st day of July, 2009.
 
 
  /s/  James F.
Roberts                                                                Witness:  /s/  Jacinda
Belt                                                                
JAMES F. ROBERTS
 


 
FOUNDATION COAL CORPORATION
 
 
By:  Michael R.
Peelish                                                                Witness:  /s/  Jacinda
Belt                                                                


 
Name:  Michael R.
Peelish                                                                
 


 
Title:  SVP Safety & Human
Resources                                                                
 


 


 


 

